Title: Richard Young to Thomas Jefferson, 11 May 1820
From: Young, Richard
To: Jefferson, Thomas


					
						 Sir
						
							Richmond
							may the 11th 1820
						
					
					I hope you will indulge the freedom of a Stranger who has no other motive than is natural to an inquisitive immagination in thus trespassing on your valuable time, I notice in your Seventh Querry of your note on virginia that you there treat of the climate Generally after haveing Shewn by a Table the general currant of the winds from observation for one year you that you remark that ⹁⹁The eastern and Southern  Briezes come on Generally in the afternoon. They have advanced into the country within the memory of persons now liveing They formerly did not penetrate fare above Williamsburg. They are now common frequent at Richmond and every now and then they reach the mountains„ It is to the prevalance of these winds at this place I wish to call your attention And as I am a total Stranger to you I will take the liberty of remarking to you that I was born about 12 miles below this on James River and have resided near this place from the year 1780 untill the year 1794 when I removed to this place and Setled on that angle of James River on the Side near the Sumant of the hill amediably above Rocketts. Since which I have measurable been intrsted in  the arrival and departure of vessels arriveing at and departing from our port This has givin me an oppertunity of obseveg the general current of the winds and rises of water in the River for more than twenty years Say 26 years, The greate change that has taken place here for nearly two years past has excited my desire to know how it is to be accounted for, The wind in these two years particularly for about 16 months last past has prevailed from the Southeast at least halfe of the twenty four months and ten months out of the 16 last, This or Some other cause has had the effect or has caused a Surpriseing change in the Seasons here, I believe that I may Say with confidence that not more than from 30 to 40 inches of water has fallen for these two years last past being less than one halfe the quantity in the year 1781 That the Streams of water has been gradually decreasing is generally believed, but the change for these last two years as has  excited my curiosity So far as to thus trespas on your time with a hope that you will draw Some usefull conclusion the more especially when our State is about to embark in a work of greate magnitude the Success of which will Some what depend on a Supply of water. I am Sure that you will make allwence for these crude remarks 
   
   *I never was at School sinc I was 9. year  old the memorable year 1776 I left School and had labour with my old father, while my elder brothers were in the army occasionally

 They have been communicated to you from no other than a belief that you can if your time will admit draw Such conclusions as may be beneficial to the community Should you give think these observations drawn from facts that has come under my own knowledge worthy of your attention I have one other Subject that I will with your opprobation communicate to you This relates to the Fossil Lime and Shel Marl which in the year 1814 whin while ingaged in assisting to Make a Topographive Survey of the Lower county I have discovered in the greatest abundan. the former I am happy to think is likely to become an article of much considerable importance for water Sement Some trials have been made which bid fair to exced the Duch Tarice and the latter is in quallity and Quantity Such that bids must eventually make this lower county the most fertile part of the State, Inded I see nothing wanting but an Industrous population to regenerate this once diserable tract of country which has become with the exception of the large estates  on the Rivers almost a desert. The  thin population Seems to want energy. mostly for want of exertion on the part of the few remaing oppulent inhabitants who are more bent of increasing what they think is adding to their estats by adding to ther domain, instead of promping and encouraging industry and frugallity in that community which by becoming indestrous would add more towards their wealth than by increasing their a domain withoutt  population. I am persuaded that there is not a greater field for industry and enterprize that the lower part of this state. There has been discovered ajoining the Town of Gatesville commonly caled Orsborns, a Quarry of Free Stone which for quantity and Quallity is equal to any that has been discovered in this or any other country bordering It is Situated on the Margin of the Rivers. This Stone like that at Paris comes from the Quarry Soft and becoms from exposure to the Atmostphere quite hard and must prove of consequence in the erection of the works began and contemplated in the chasepeak as there is from 15 to 20 fathems water within as many feet of this Quarry and the Quarry exstends for near one mile of the River how Such a valuable article in  building Should So long escaped the notice of builders I am at a loss to conceive, unless from its Soft texture whil in the Quarry no trials had been made of its becoming hard from being seperated from the  chaf, This Stone is said by judges to be in quallity more like the Paris Stone than any other that has been  discovered in this country The New jaiol and part of the city Hall has been built of this Stone It is expected that the Docks contemplated at Burwels bay will be built from this Quarry being the most convenent   not haveing to add I am with high esteem
					
						your most Obt St etc
						
							Richard Young
						
					
				 